UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2384


FRANCES BRADEN,

                  Plaintiff – Appellant,

          v.

CHESAPEAKE APPALACHIA, LLC,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00107-FPS-JSK)


Submitted:   June 29, 2015                  Decided:   July 29, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa C. Toriseva, Joshua D. Miller, TORISEVA LAW, Wheeling,
West Virginia, for Appellant. Kenneth E. Tawney, Rodney W.
Stieger, JACKSON KELLY PLLC, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Frances Braden appeals the district court’s order granting

summary judgment in favor of Chesapeake Appalachia, LLC, in this

civil action seeking declaratory and injunctive relief regarding

an oil and gas lease of her property.                     We have reviewed the

record   and   Braden’s    claims     on       appeal   and   find   no    reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.     Braden     v.    Chesapeake         Appalachia,       LLC,   No.

5:13-cv-00107-FPS-JSK (N.D. W. Va. Nov. 21, 2014).                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the    materials        before   this      court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2